Counsel for appellant, in brief in support of application for rehearing, calls attention to the fact that the original petition of plaintiff alleged the existence of an open account and prayed that its rights to sue defendant on the open account be reserved.
Both the judgment of the lower Court and the decree of this Court on appeal were silent as to this point. Plaintiff, appellant, is entitled to the reservation of the right asserted, and, accordingly, our decree heretofore rendered, affirming the judgment rejecting plaintiff's demands, is amended to the extent of reserving to plaintiff the right to sue on open account.
The application for rehearing is refused. *Page 365